Interim Decision -#137a

MATTER OF PETERSON

In VISA PETITION Proceedings
A-8952166
Derided by Regional Conymiasioner December 19, 1963
Beneficiary, who is employed on a cattle ranch engaged in raising purebred
herefords for sale and show purposes, and who is responsible for the feeding
of young calves up to the age of about 15 months and of the bulls kept on

range for breeding purposes, who assists in the vaccination and immunization
of the stock, treats minor ailments, measures and mixes the feed grains according to prepared formulas, grooms and cares for animals being prepared
for exhibition purposes, assists with haying and in the irrigation and cultivation of the farm land is ineligible for first preference classification under

section 203(a) (1), Immigration and Nationality Act, as amended, since the
duties performed are duties ordinarily performed by a good ranch hand or
herdsman and do not require the high education, technical training, specialized
experience or excepticeial ability contemplated by the statute.

This cam comas -before the Regional Commissioner on appeal from
the decision of the District Director, San Francisco, who denied the
petition on the grounds that the duties of the position for which
petitioned do not require the high education, technical training, specialized experience or exceptional ability to the degree contemplated
by the statute for first preference classification.
Petitioner is owner and manager of the cattle ranch "Ruby Mountain Herefords" near Elko, Nevada. This ranching business was
established in 1930. Petitioner has approximately 2,000 head of cattle
ranging on 15,000 acres of fee-simple land and employs from eight to
seventeen persons. The ranch is valued at about $100,000 with an
annual income of $75,000 to $90,000. Purebred herefords are raised
for sale and show purposes.
Beneficiary is a 56-year-old married male, a native and citizen of
Spain who was admitted into the United States as a. crewman at
Philadelphia, Pennsylvania, on May 15, 1953, for a period not to exceed
29 days. He deserted his ship, went west and has been employed by
the petitioner in Nevada since June of 1953. Following his apprehension, he was served with an order to show cause and at a hearing
663

Interim Decision #1373
accorded0.by a. Special Inquiry Officer on March 26, 1956, was found to
be deportable and granted voluntary departure with an alternate order
of deportation. Various private bills introduced periodically in his
behalf since 1953 have failed of passage. On April 10, 1963, the visa
petition for first preference classification was filed in his behalf.
The petitioner states that beneficiary is responsible for the feeding
of the young calves up to the age of about fifteen months, that beneficiary assists in the vaccination and immunization of the stock and
treats minor ailment . He measures and mixes the feeed grains according to prepared formulas and grooms and cares for the animals that
are being prepared for exhibition purposes. He is also responsible
for the feeding of bulls that are kept on the range for breeding purposes. During the Spring and Summer months, he assists in the irrigation and cultivation of the farm land and assists with the haying.
The clearance order issued by the Bureau of Employment Security
titles the position to be filled as "cattle breeder" and describes the duties
as "Takes care of the health, welfare, feeding, halter breaking and exhibition of from 40 to 50 head of registered hereford cattle both while
at the home ranch and while on the road exhibiting. Compounds
feed formulas as directed. Observes daily health of stock by frequent
inspection. Tests cattle and inoculates or treats with salves when
necessary." The clearance order further shows that a minimum of
five years' experience in the care and exhibition of purebred beef cattle
is required and that the position requires a man who is gentle and
tolerant with stock.
The Dictionary of Occupational Titles, 'Volume I, defines a "cattle
breeder" as one who "Breeds and raises purebred beef or dairy cattle
for sale to Dairymen II, Cattle Ranchers; and other growers. Seeps
pedigree records. Grooms cattle and exhibits them at fairs, conventions, and other gatherings."
Petitioner is in reality the "cattle breeder." While it is true the
beneficiary grooms the cattle, he is not the exhibitor. The petitioner,
Ruby Mountain Herefords, is the exhibitor. The petitioner breeds
and raises the purebred stock and keeps the pedigree records. The
petitioner, himself, and others who have presented letters attesting to
the beneficiary's ability to perform the tasks of the position refer to the
beneficiary as "herdsman" which is a more descriptive title of his
duties.
We agree with counsel that beneficiary is qualified to perform the
duties as set forth by the petitioner and that petitioner needs the services of an employee to perform these duties. However, we must agree
with the District Director that the tasks performed do not require
the high education, technical training, specialized experience or special
ability as contemplated by the statute for first preference classification.
664

Interim Decision *1378
Counsel has argued that if the "requirements are met in any degree,
the petition should be granted." We do not agree. The tasks to be
performed must be of a degree of complexity or difficulty that only a
person with a high education, technical training, exceptional ability
or specialized experience could, because of these qualifications, proficiently perform the duties. The duties performed by the beneficiary
are duties ordinarily performed by good ranch hands or herdsmen
and do not meet first preference standards. The appeal must be dismissed and the decision of the District Director to deny the application
be affirmed.
ORDER: It is ordered that the appeal be dismissed and the decision
of the District Director to deny the application be affirmed.

605

